Citation Nr: 0533042	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  99-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
residuals of status post 
Le Fort's fracture times three, right side, with a blow-out 
fracture of the orbit and globe malalignment.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active service from November 1979 to July 
1987.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  December 2002 by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A decision-remand by the Board on January 13, 2004, denied 
the veteran's claims for increased evaluations for muscle 
contraction type headaches secondary to postoperative Le 
fort's fractures on the right and left sides and his claim 
for an increased (compensable) evaluation for a right eye 
disability, residual of injuries to the face and head, and 
remanded for further development of the evidence his claim of 
entitlement to an evaluation in excess of 20 percent for 
status post Le Fort's fracture times three, right side, with 
a blow-out fracture of the orbit and globe malalignment.  

In the decision of January 2004, the Board noted the 
following:

A claim of entitlement to a total rating 
for compensation purposes based on 
individual unemployability is raised by 
the appellant's September 2001 statement 
that he was no longer working.  

The Board referred this claim to the RO for appropriate 
development.  It does not appear that the RO has addressed 
this claim and a report of examination completed in June 2005 
reflects that the veteran stated that he had been unemployed 
since 2001.  The claim of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
once again referred to the RO for appropriate development.


FINDING OF FACT

The residuals of status post Le Fort's fracture times three, 
right side, with a blow-out fracture of the orbit and globe 
malalignment, are manifested by moderate displacement of the 
mandible, moderately disfiguring facial scars, and right 
facial pain.

CONCLUSION OF LAW

With resolution of reasonable doubt, entitlement to an 
evaluation of 30 percent for residuals of status post Le 
Fort's fracture times three, right side, with a blow-out 
fracture of the orbit and globe malalignment, is warranted.  
38 U.S.C.A. §§ 1155; 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. §§ 4.118, 
4.124, 4.124a, 4.159, Diagnostic Codes 7800, 8207, 9904 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  

VCAA notice letters provided by the RO to the veteran in 
March 2002 and in October 2002, prior to the adjudication of 
his claim currently on appeal, informed him of the evidence 
needed to substantiate his increased rating claim, of the 
evidence which VA had obtained and would attempt to obtain, 
and of the evidence which he should submit in support of his 
claim.  The RO's March 2002 and October 2002 letters advised 
the veteran that VA would attempt to assist him in obtaining 
evidence pertinent to his claims but that it was his 
responsibility to make sure that VA received any relevant 
non-federal records.  These VCAA notice letters satisfied the 
first three elements of notice discussed in Pelegrini II.  
Although the RO did not explicitly request that the veteran 
provide any evidence in his possession he thought was 
relevant to his claims, it did, as noted above, advise him 
that it was his ultimate responsibility to support his claim 
with appropriate evidence such that any deficiency in the 
wording of the notice was a harmless error.  The Board also 
finds that any error in not providing a single notice to the 
appellant covering all content requirements would be harmless 
and non-prejudicial, in that the veteran has not identified 
any pertinent records to be obtained by VA.  In light of the 
foregoing, the Board concludes that any VCAA notice 
deficiency did not affect the essential fairness of the 
adjudication of the veteran's increased rating claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  The 
Board concludes that VA has satisfactorily fulfilled the duty 
to notify pursuant to the VCAA and its implementing 
regulations.

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA obtained the records of 
the veteran's medical treatment at VA medical facilities 
during the appeal period.  In addition, VA afforded the 
veteran multiple medical examinations (dental and oral; 
scars; and neurological) to evaluate the service connected 
disability for which he is seeking an increased evaluation.  
The veteran and his representative, who have had ample 
opportunity to submit evidence and argument in support of the 
appeal, have not identified any additional existing evidence 
which might be pertinent to the claim on appeal.  For these 
reasons, the Board finds that further assistance is not 
required and that the case is ready for appellate review.

II.  Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  When there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture presented more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Court has held that separate disability evaluations may 
be assigned for a muscle disability and for tender and 
painful scars where the symptomatology for the problems is 
distinct and separate and not duplicative or overlapping.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

A.  Displacement of Mandible

38 C.F.R. § 4.150, Diagnostic Code 9904, pertaining to 
malunion of the mandible, provides that slight displacement 
warrants a non-compensable (zero percent) evaluation.  
Moderate displacement warrants an evaluation of 10 percent.  
Severe displacement warrants an evaluation of 20 percent.   A 
Note to Diagnostic Code 9904 provides that ratings under that 
diagnostic code are dependent on the degree of motion and 
relative loss of masticatory function.  

38 C.F.R. § 4.150, Diagnostic Code 9903, pertaining to 
nonunion of the mandible, provides that moderate impairment 
warrants an evaluation of 10 percent and severe impairment 
warrants an evaluation of 30 percent.  A Note to Diagnostic 
Code 9903 provides that ratings under that diagnostic code 
are dependent upon the degree of motion and relative loss of 
masticatory function.  

38 C.F.R. § 4.150, Diagnostic Code 9905, pertaining to 
limited motion of temporomandibular (TMJ) articulation, 
provides that an evaluation of 10 percent requires a range of 
lateral excursion of zero to four millimeters or an inter-
incisal range of 31 to 40 millimeters.  An evaluation of 20 
percent requires an inter-incisal range of 21 to 30 
millimeters.  An evaluation of 30 percent requires an inter-
incisal range of 11 to 20 millimeters.  A Note to Diagnostic 
Code 9905 provides that ratings for limited inter-incisal 
movement shall not be combined with ratings for limited 
lateral excursion.  

B.  Scars

Prior to August 30, 2002, Diagnostic Code 7800 provided that 
a non-compensable (zero percent) evaluation was warranted for 
slight disfiguring scars of the head, face, or neck.  
Moderate disfiguring scars of the head, face, or, neck 
warranted an evaluation of 10 percent.  An evaluation of 30 
percent was warranted for severe disfiguring scars of the 
head, face, or, neck, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.

The criteria for rating skin disabilities were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Effective August 30, 2002, 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, pertaining to disfigurement of 
the head, face, or neck, provides that an evaluation of 10 
percent is warranted for disability of the skin of the head, 
face, or neck with one characteristic of disfigurement.  An 
evaluation of 30 percent requires disability of the skin of 
the head, face, or neck with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears, (auricles), cheeks, lips) or with two or 
three characteristics of disfigurement.  

Note (1) to Diagnostic Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of evaluation 
under § 4.118, are: 

Scar 5 or more inches (13 or more cm.) in length. Scar 
at least one-quarter inch (0.6 cm.) wide at widest 
part. Surface contour of scar elevated or depressed on 
palpation. Scar adherent to underlying tissue. Skin 
hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.). Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.). Underlying soft tissue 
missing in an area exceeding six square inches (39 sq. 
cm.). Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

C.  Seventh Cranial Nerve (Facial Nerve)

38 C.F.R. § 4.124a, Diagnostic Code 8207, pertaining to 
paralysis of the seventh (facial) cranial nerve, provides 
that incomplete, moderate paralysis warrants an evaluation of 
10 percent.  Incomplete, severe paralysis warrants an 
evaluation of 20 percent.  Complete paralysis warrants an 
evaluation of 30 percent.  A Note to Diagnostic Code 8207 
provides that ratings are dependent upon relative loss of 
innervation of facial muscles.  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration. When the 
involvement is wholly sensory, the rating is to be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, Diagnostic Codes 8307, 8407, 
neuritis and neuralgia of the seventh cranial nerve are 
evaluated in accordance with the percentage ratings for 
Diagnostic Code 8207.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes is that for moderate, incomplete paralysis.  
38 C.F.R. § 4.123.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.

D.  Benefit of Doubt

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

III.  Factual Background

The veteran is seeking an increased evaluation for his 
service connected disability of status post Le Fort's 
fracture times three, right side, with a blow-out fracture of 
the orbit and globe malalignment.  The Board notes that a Le 
Fort's fracture is a bilateral horizontal fracture of the 
maxilla and that the maxilla is the irregularly shaped bone 
which with its fellows forms the upper jaw.  A "blow-out" 
fracture is a fracture of the orbital wall caused by a sudden 
increase of intraorbital pressure due to traumatic force.  
See Dorland's Illustrated Medical Dictionary 660, 662, 994 
(28th ed., 1994).  

The veteran's service medical records reveal that, in March 
1987, he was injured in a fight with another sergeant who, 
reportedly, exchanged threatening words with the veteran and 
struck him in the face with a closed fist.  (The commanding 
officer of the veteran's brigade found that the veteran's 
injuries had been sustained in line of duty.)  

The veteran's service medical records contain a report dated 
in March 1987 by a service department ENT (ears, nose, and 
throat) service physician, who stated as follows:

I treated [the veteran] for injuries incurred on 3 
March 1987.  He was initially evaluated in the 
emergency room at Bayne-Jones Army Community Hospital 
and was referred from there to me for evaluation of the 
facial fracture.  After thorough evaluation including 
CT scan, I determined that the patient had a LaForte's 
mid-face fracture that included the left maxilla, nasal 
bones, right orbit, right zygomatic arch and right 
zygomatic buttress.  The patient's facial skeleton was 
affectively [sic] separated from his skull by the bony 
injuries.  The patient also suffered a blow out 
fracture of the right orbital contents to include the 
inferior rectus and orbital fat into the right 
maxillary sinus.  He had numerous abrasions and a 
massive contusion of the right side of his face.  The 
patient underwent reduction of his facial fractures and 
has been hospitalized since with intermittent fixation 
and suspension wires to his skull.

An operative report in March 1987 stated that the veteran 
underwent the following surgical procedures following the 
incident in which he sustained facial fractures:  reduction 
of facial fractures including intramaxillary fixation 
suspension of the maxilla to the zygomatic process of the 
frontal bone on the right and around the zygomatic arch on 
the left; reduction of the orbital blow out fracture; and a 
Silastic implant.  

The service department hospital summary for the veteran's 
inpatient treatment in March-April 1987 included the 
following:

NEUROLOGICAL - Cranial nerves are intact except for the 
buccal branch of the right facial nerve.  The second 
division of the fifth cranial nerve on the right side 
shows hypesthesia over the cheek and nose.  The 
remainder of motor is intact.  Sensory intact.  
Cerebellar within normal limits.  Mental status intact.  

After his separation from active service, the veteran filed 
multiple service connection claims related to the injuries 
which he had sustained in service in March 1987, and many of 
his claims were granted.  Among other disabilities, service 
connection is in effect for: disability of the right eye, 
characterized as mild upward gaze restriction, right eye, 
with diplopia on extreme upward gaze, and mild cataract, 
currently evaluated as non-compensably (zero percent) 
disabling; muscle contraction type headaches, currently 
evaluated as 50 percent disabling; and sinusitis, currently 
evaluated as 30 percent disabling.  The evaluations of those 
service connected disabilities, which are residuals of the 
injuries which the veteran sustained in service in March 1987 
in the incident in which he also sustained the 
Le Fort's and blow out fractures, are not at issue in this 
appeal.

The report of a VA neurological examination in January 1992 
contained the following:

Neurological:  Negative history.  Cranial 
nerves II - XII intact.  Motor and 
sensory intact.  Reflexes are two plus 
and equal throughout.  

A decision by the Board in May 1997 decided the veteran's 
appeal on several issues including entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the right side of the face.  The Board granted an 
increased evaluation of 20 percent for the veteran's 
residuals of a fracture of the right side of the face.  The 
Board found that the veteran's service connected residuals of 
a fracture of the right side of the face included moderate, 
at most, displacement of the mandible with no actual loss of 
masticatory function, which warranted an evaluation of 10 
percent under Diagnostic Code 9904.  The Board also found 
that the veteran's service connected residuals of a fracture 
of the right side of the face included scars around the right 
eye with slight misalignment of the right eye, as shown by 
color photographs of the veteran's face taken in March 1992.  
Applying 38 C.F.R. § 4.7 to this aspect of the veteran's 
case, the Board found that the disability picture presented 
by such scars more nearly approximated the criteria of former 
Diagnostic Code 7800 for an evaluation of 10 percent (for 
moderately disfiguring scars).  The Board then applied the 
combined rating table of VA's schedule for rating 
disabilities, 38 C.F.R. § 4.25, to allow an increased 
evaluation of 20 percent for the veteran's service connected 
residuals of a fracture of the right side of the face.  See 
Board decision dated May 5, 1997, pages 10-11.  

At a VA neurological examination in August 1999, the 
examining physician found that the veteran's cranial nerves 
II through XII were unremarkable except for mild diplopia, 
that there was no tenderness over the veteran's head or face, 
and that a sensory examination was totally unremarkable 
throughout.  He reported an impression of a normal 
neurological examination in an individual who had muscle 
contraction type headaches related to in-service facial 
trauma.   

At a VA dental and oral examination in November 2002, there 
was vertical excursion of the mandible to 46 millimeters with 
no clicking, popping, or crepitus on opening/closing.  There 
was no interference with speech or mastication.  

Since the veteran filed his original claim for VA 
compensation, he has consistently reported experiencing right 
facial pain as a residual effect of the injuries which he 
sustained in service in March 1987.  In a November 1991 
statement, the veteran said, "I have been having severe 
pains in the right side of my face."  In a November 1995 
statement, the veteran said, "I wake up every morning, sick 
to the stomach, gagging, with sharp pains in the right side 
of my face, constantly.  I have sharp pains, like needles 
around my eye, nose, and mouth."  At a hearing before an RO 
hearing officer in August 1996, in response to a question 
concerning the problems he was having with the right side of 
his face, the veteran testified that, "I have pains, sharp 
pains, around my eye and my jaw and right up over my eye, 
right up in here where my - I think my eye socket was crushed 
also.  They had to put my eye back, but they didn't put it 
back even with the other eye."  In a statement received in 
December 2002, the veteran stated that, "I still have pain 
in the right side of my face from the top of my forehead to 
the bottom of my chin."  

At a pain control consult in May 2003, A VA physician found 
that the veteran had post-traumatic right facial pain.  

The remand orders of the Board's January 2004 decision-remand 
in this case included affording the veteran a VA scars 
examination and a VA cranial nerves examination to determine 
the extent of any impairment resulting from the facial 
fractures which he suffered in service.  

At a VA nose, sinus, larynx, and pharynx examination in 
February 2005, the examining physician found that the veteran 
had severe bilateral vasomotor rhinitis which was probably 
secondary to the veteran's traumatic injuries in service, 
with involvement of the parasympathetic nerves in the area.

At a routine VA outpatient checkup in June 2005, impressions 
included chronic facial pain.  

At a VA dental and oral examination in June 2005, the veteran 
complained of constant pain in the right maxilla area.  On 
physical examination by the examining VA dentist, the area 
lateral to the right pterygomandibular raphe extended into 
the vestibule was sensitive to palpation.  

At a VA scars examination in June 2005, a three inch scar on 
the right temple region and a one half inch scar below the 
outer aspect of the right lower eye were seen.  Both scars 
were smooth, stable, non-tender, and non-adherent to 
underlying tissue, without any inflammation, edema, or keloid 
formation.  There was no muscle loss or limitation of motion 
associated with these scars. 

At a February 2005 VA neurological examination, the principal 
finding was that the veteran was having daily headaches, 
which were prostrating several times per week, as residuals 
of the facial trauma which he suffered in service.  The 
examining VA neurologist noted that the veteran had diplopia 
on lateral and upgaze, and the remaining CNs [cranial nerves] 
were intact.  The report of this examination made no 
reference to the veteran's history of facial pain.  The same 
VA neurologist examined the veteran in July 2005, and he 
reported that his February 2005 assessment was unchanged 
except that the veteran now had severe headaches on a daily 
basis.  The examiner noted that VA treatment notes in 1992 
referred to face pain, but he did not report a finding as to 
whether the veteran currently had facial pain or, if so, its 
likely etiology.   

IV. Analysis

As noted above, evaluations for the veteran's headaches and 
for disability of his right eye, which are residuals of the 
facial trauma he sustained in service in March 1987, have 
been separately rated and are not at issue in this appeal.

The Board's May 5, 1997, decision found that the veteran was 
entitled to an evaluation of 10 percent under Diagnostic Code 
9904 for moderate displacement of the mandible (as a residual 
of his post-operative Le Fort's and blow-out fractures) and 
that he was entitle to an evaluation of 10 percent under 
former Diagnostic Code 7800 for moderately disfiguring scars 
of the face (as a residual of his post-operative Le Fort's 
and blow-out fractures) and combined the two 10 percent 
ratings under the combined rating table of 38 C.F.R. § 4.25 
to grant an increased evaluation of 20 percent for residuals 
of fracture of the right side of the veteran's face.  In this 
decision, the Board will consider whether the veteran is 
entitled to an evaluation in excess of 10 percent for 
malunion of the mandible (as a residual of his post-operative 
Le Fort's and blow-out fractures) and whether he is entitled 
to an evaluation in excess of 10 percent for scars of the 
face (as a residual of his post-operative Le Fort's and blow-
out fractures) and, also, whether he is entitled to a 
separate evaluation for any other manifestation of the 
residuals of the post-operative Le Fort's and blow-out 
fractures for which the symptomatology has been shown to be 
distinct and not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).

With regard to malunion of the veteran's mandible, the 
reported findings at the VA dental and oral examinations in 
November 2002 and June 2005 do not show any increase in 
disability of the malunion of the mandible during the appeal 
period so as to warrant an evaluation in excess of 10 percent 
under Diagnostic Code 9904, which would require a showing of 
severe displacement of the mandible for a higher rating.  Nor 
do the findings of those examinations or any other competent 
evidence of record show such limited motion of the veteran's 
TMJ articulation so as to warrant an evaluation in excess of 
10 percent under Diagnostic Code 9905.  Diagnostic Code 9903, 
pertaining to nonunion of the mandible, does not apply to the 
facts of the veteran's case, because there is no competent 
medical evidence of record showing that he has nonunion of 
the mandible.  In sum, there is no basis in the record on 
which an evaluation in excess of 10 percent may be allowed 
for the veteran's service connected malunion of the mandible 
as a residual of his post-operative Le Fort's and blow-out 
fractures.

With regard to the veteran's facial scars which are service 
connected residuals of his post-operative Le Fort's and blow-
out fractures, the evidence of record, to include the 
veteran's subjective complaints at the VA scars examination 
in June 2005 or, rather, his lack of same, and the objective 
findings at that examination reported by the examining 
physician, do not show any increase in disability of the 
veteran's moderately disfiguring scars of the face (as a 
residual of his post-operative Le Fort's and blow-out 
fractures) during the appeal period so as to warrant an 
evaluation in excess of 10 percent under either the former 
Diagnostic Code 7800 or the revised Diagnostic Code 7800.  In 
this regard, the Board notes that the VA scars examiner in 
June 2005 did not report that two scars he described on the 
veteran's right temple and near the veteran's right eye had 
any of the eight characteristics of disfigurement listed in 
Note (1) to revised Diagnostic Code 7800 which are to be used 
for purposes of evaluation under 38 C.F.R. § 4.118.  In sum, 
there is no basis in the record on which an evaluation in 
excess of 10 percent may be allowed for the veteran's service 
connected moderately disfiguring scars of the face as a 
residual of his post-operative Le Fort's and blow-out 
fractures.

With regard to the veteran's history of complaints of 
persistent right facial pain, which he has asserted is 
another residual disability related to his post-operative 
Le Fort's and blow-out fractures, there is conflicting 
evidence.  

During the veteran's in-service hospitalization for 
evaluation and treatment of the injuries to his head and face 
sustained in March 1987, a service department physician made 
a finding that "the second division of the fifth cranial 
nerve on the right side shows hypesthesia over the cheek and 
nose", which appears to suggest that the veteran sustained a 
nerve injury in service in March 1987.  In May 2003, at a 
pain control consult, a VA physician found that the veteran 
has post-traumatic facial pain.  At the VA nose, sinus, 
larynx, and pharynx examination in February 2005, the 
examining physician reported that parasympathetic nerves had 
probably been involved in the veteran's traumatic facial 
injuries in service.   At the recent VA dental and oral 
examination in June 2005, the examining dentist found that an 
area of the veteran's face was sensitive to palpation.

However, at the VA neurological examination in August 1999, 
the examining physician found no tenderness over the 
veteran's head or face and reported that the veteran's 
cranial nerves II through XII were normal on examination, and 
a VA neurologist who evaluated the veteran in February 2005 
and in July 2005 made no finding as to whether there is 
neurological evidence of facial pain.

The Board has carefully reviewed the conflicting evidence on 
the factual issue of whether the veteran currently suffers 
from a disability of right facial pain as a residual of his 
post-operative Le Fort's and blow-out fractures.  The Board 
finds the veteran's statements over the years to the effect 
that he has had right facial pain since the facial fractures 
which he sustained in service to be credible.  With the 
veteran's credible lay evidence added to the medical evidence 
set forth above which supports a finding of fact that the 
veteran does in fact have right facial pain as a residual of 
his post-operative Le Fort's and blow-out fractures, the 
Board finds that there is an approximate balance of positive 
and negative evidence on this question.  Resolving the doubt 
on the issue in the veteran's favor, the Board finds that the 
residual disabilities which are the current manifestations of 
the veteran's service-connected post-operative Le Fort's and 
blow-out fractures include right facial pain.  

Under 38 C.F.R. § 4.124, cranial neuralgia characterized by 
pain is to be rated on the scale for injury of the nerve 
involved, with a maximum evaluation equal to moderate 
incomplete paralysis.  Diagnostic Code 8207 provides that an 
evaluation of 10 percent is warranted for incomplete, 
moderate paralysis of the seventh (facial) cranial nerve, and 
the Board concludes that, with resolution of reasonable 
doubt, the veteran is entitled to a grant of an evaluation of 
10 percent for right facial pain.  See 38 U.S.C.A. § 5107(b).

The Board has found that the veteran is entitled to an 
evaluation of 10 percent for displacement of the mandible and 
to an evaluation of 10 percent for moderately disfiguring 
scars of the face and to an evaluation of 10 percent for 
facial pain and that these disabilities are separate and 
distinct manifestations of his service-connected post-
operative Le Fort's and blow-out fractures.  Combining these 
evaluations pursuant to 38 C.F.R. § 4.25, entitlement to an 
increased evaluation of 30 percent is established for 
residuals of status post Le Fort's fracture times three, 
right side, with a blow-out fracture of the orbit and globe 
malalignment.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.118, 
4.124, 4.124a, 4.159, Diagnostic Codes 7800, 8207, 9904.


ORDER

Entitlement to an evaluation of 30 percent for residuals of 
status post Le Fort's fracture times three, right side, with 
a blow-out fracture of the orbit and globe malalignment is 
granted, subject to governing regulations concerning payment 
of monetary benefits.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


